CAUSE NO~.# 15610-'F                                           .~·
                                 HR.#30,368'-06
                     CtlU~T OF CRIMMNAL APPEAL~ OF TEXAS                RECEIVED IN
                        P.O. BOX 12308-CAPITOL STI\TION           COURT OF CRIMINAL APPEALS
                              AUST~N    TX. 78711
                                                                        J!JN 1'7 2018
                                      §
ROSS WAYNE NIX
    v.                                §
                                          CAU~E    N01 115610-F    4b@ffico~.C~erk
                                      §
STti.TEPOF   TEXA~                        'tim. #30,368-06
                                      §

*****************************************************************
    REQUEST THE CUURT TO CUMPEL THE 253RD JUDICIAL DISTRICT OF
    LIBERTY COUNTY TEXAS TO RE~~OND 10 ttRIT OF HABEAS ~OR~US
          15610-~ THAT WAS FILED ON  FEBRUARY 22nd,2016~
**************************************************~**************
TO THE   HONORA~LE    COURT,
               Comes now,ROSS WAYNE NIX and asks the CUURT to
compel the 253RD JUDICIAL DISTRIC~ CUUR~ of LIBER~Y COUNTY,TX.
TO RESPOND TO THE WRIT OF HABEAS COR~US Tf{AT IIIAS FILED ON FEBRUARY

   Sta.\!e responded AJPR~L 05,2016 aHd i filed my rebuttal APRIL
06,2016.
   I have wrote the District Clerk DONNA G. BROt:lN OF LIBERTY,CIIUNTY
abouit the stais of the writ aHd have not heard back from them
   I 1 ve writ ten to the COURT OF: CRIMINAL t:'t.PPEA LS several times
aHd the omly writ that has been filefi is the 15610-E·
     Would you look iihm~a iH to why the writ has a ·not been forwarded
to the COURT OF CR~MINAL APPEAlS OF TEXAS

   DISTRICT CLERK 1 S ADDRESS IS :DONNA G.        BRO~N
                                  DISTttiC~ CLERK,LIBERTY COUNTY
                                  1923 SAM HOUSTON RM/115
                                  LIBERTY' , TX. 77575
    I thatfk you in at!vance for your help itf gettitlM this matter
takeH care of for me.

                                 SINCEREI.Y,
                                  C.i\USE NO •. 15610-tt.
                                       Atl EL   1\Ct!t.f:t.r~
                              Cl\URT OF C'R l"MIN!AL i~2E"EALS
                        ?'.!0. BOX l2308 7 CltF'IT01L.. ~T!tr:mN
                                 :1.USTIN , TEXAS 78711
ROSS ?k~YNE: N .!IX                             §
T.D.C.J.-!0#00434025                            §
Wynne Unit                                      § CAUSE N0.15610V.-F.
310 FM 2821                                     §
HuHtsville,Texas 77349                          §




COURT CLERK     ACOST~                                  CAUSE NO. 15610-¥
                                    DtlNNtl G. BRO~
                         LIBERTY C~UNTY DISTRICT C~RK
                            1923 !tAM HOUSTON RM 1115
                            LIBERTY       TEXAS 77575

R~SS     WAYNE NIX#434025                       §
WYJw..~JE:
        UNIT                                    §
810 li'MM 2821                                  §
HUNTU\)IILLE , TEXAI$ 77349                     §
                                                §


MS. BRO\m                                                        06/15th/2016
             Would you look imto why the WRIT OF HABEAS CORUUS ~as
   not       seflt· to the CRIMINAL COURT OF ~PPEIAI.tt OF' ltEXAS as of JUNE
09th,2016.
   I mailed it to the 253rd Judicial District Court of Liberty
County,Texas Fenruary 22nd.2016 aHd the District Attorney
AssistaHteci by STERHEN C. TIA.YWR filed Ute 3tat~s rep!..2ly li:brief
oH Mat::;h 31,st 2.)16 a!!out it.
      IrespoUede t,J t:'le St"!tes =eply brief ,~H i&.lf'RI!i'.... 06t~1, 2016 aiid
so far it ha3 not beeH seHt to the Court's of Crimi!lal Appe.;lls
as of the dat~ meHtiom~d •
     . Th.~ ·oifly WRIT OF HtW.\EJt.1!; CORltU~        that has be~H filed is t"rle
oiie oti the BOARD OF        PttRD~NS   AND PA>ROLE3 for violating the EX
POST FAC1ID• CLA\lmYSE OF 'mE UNITED ~TATES CON:S'.rl!TUTION IN C1fAU$E
N.fi.15610-E.
    Would you acc~ss your r~cords aHd se~ ~ty th~ ~rit wa3 Hot
forwarded t,> thje CRIMIDNt\i.SCrQURT OF i~PPE&S OlF' TEX!\S.
   I Un.3m~ you in advance fo;.: y·:mr help in getti~g this t-iHroHt
of t~_,.e proper Coutt ~s.

                                        S .,..N"ERE·-.-v
                                          .!.. .,.,  I,J. '



                                    ROlSS    WAY~~        NIX